    Case 3:19-cv-00560-N Document 8 Filed 05/24/19                Page 1 of 3 PageID 32


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

FISERV SOLUTIONS, LLC,                          §
     Plaintiff                                  §
                                                §
       V.                                       §      CASE NO. 3:19-cv-000560-N
                                                §
DANIEL BLOOM,                                   §
DENNIS BLOOM,                                   §
and AMERIPLAN CORPORATION,                      §
     Defendants.                                §

                          DEFENDANTS’ ORIGINAL ANSWER

       NOW COME, Daniel Bloom, Dennis Bloom, and AmeriPlan Corporation and file this

Answer to Plaintiff’s Original Complaint (the “Complaint”).

                                   I.      NATURE OF SUIT

       1.     Defendants admit the allegations in ¶ 1 of the Complaint.

                             II.        JURISDICTION & VENUE

       2.     Defendants admit the allegations in ¶ 2 of the Complaint.

       3.     Defendants admit the allegations in ¶ 3 of the Complaint.

       4.     Defendants admit the allegations in ¶ 4 of the Complaint.

       5.     Defendants admit the allegations in ¶ 5 of the Complaint.

                                         III.       PARTIES

       6.     Defendants admit the allegations in ¶ 6 of the Complaint.

       7.     Defendants admit the allegations in ¶ 7 of the Complaint.

       8.     Defendants admit the allegations in ¶ 8 of the Complaint.



______________________________________________________________________________
DEFENDANTS’ ORIGINAL ANSWER                                                          PAGE 1
     Case 3:19-cv-00560-N Document 8 Filed 05/24/19                Page 2 of 3 PageID 33


                                         IV.     FACTS

       9.      Defendants lack sufficient knowledge to admit that Plaintiff is a global leader in

its industry. Defendants admit that Plaintiff provides financial services technology solutions.

       10.     Defendants admit the allegations in ¶ 10 of the Complaint.

       11.     Defendants admit the allegations in ¶ 11 of the Complaint.

       12.     Defendants admit the allegations in ¶ 12 of the Complaint.

       13.     Defendants admit that on September 10, 2018, Plaintiff served its Notice of

Default and Demand for Amounts Due and owing on Defendants demanding payment of the

unpaid Principal and Interest due and owing on the Promissory Note as alleged in ¶ 13 of the

Complaint. Defendants deny that the amount due and owing under the Promissory Note is

$349,588.32.

       14.     Defendants admit that Plaintiff has made demands for payment as alleged in ¶ 14

of the Complaint. Defendants deny that the amounts due and owing to Fiserv on the Promissory

Note are as alleged by Plaintiff.

                                    V.   CAUSES OF ACTION

       15.     There are no allegations in ¶ 15 of the Complaint that require admission or denial.

       16.     Defendants admit the allegations in ¶ 16 of the Complaint.

       17.     Defendants admit the allegations in ¶ 17 of the Complaint.

       18.     Defendants admit the allegations in ¶ 18 of the Complaint.

       19.     Defendants admit that on September 10, 2018, Plaintiff served its Notice of

Default and Demand for Amounts Due and owing on Defendants demanding payment of the

unpaid Principal and Interest due and owing on the Promissory Note as alleged in ¶ 19 of the




______________________________________________________________________________
DEFENDANTS’ ORIGINAL ANSWER                                                                 PAGE 2
     Case 3:19-cv-00560-N Document 8 Filed 05/24/19                 Page 3 of 3 PageID 34


Complaint. Defendants deny that the amount due and owing under the Promissory Note was

$349,588.32. Defendants admit that interest continues to accrue as alleged by Plaintiff.

       20.     Defendants admit the allegations in ¶ 20 of the Complaint.

       21.     Defendants deny the allegations in ¶ 21 of the Complaint.

                                        VI.     PRAYER

       Defendants Daniel Bloom, Dennis Bloom, and AmeriPlan Corporation pray the Court,

after notice and hearing or trial, enters judgment in favor of Defendants an awards Defendants

such other and further relief as Defendants may be entitled to in law or in equity.

       Defendants pray for general relief.

Dated: May 24, 2019                                  Respectfully submitted,



                                                     /s/ Byron K. Henry
                                                     BYRON K. HENRY
                                                     State Bar Card No. 24008909
                                                     byron.henry@solidcounsel.com
                                                     SCHEEF & STONE, L.L.P.
                                                     2600 Network Boulevard, Suite 400
                                                     Frisco, Texas 75034
                                                     Telephone: (214) 472-2100
                                                     Facsimile: (214) 472-2150

                                                     ATTORNEYS FOR PLAINTIFF


                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served on all parties
and/or their counsel of record via ECF notification in accordance with Rule 5 of the Federal
Rules of Civil Procedure.


                                              /s/ Byron K. Henry




______________________________________________________________________________
DEFENDANTS’ ORIGINAL ANSWER                                                                PAGE 3
